 1   XAVIER BECERRA                                             CHRISTOPHER J. BANKS, Bar No. 218779
     Attorney General of California                             PHILLIP J. WIESE, BAR NO. 291842
 2   MARISA Y. KIRSCHENBAUER                                    LOUIS Y. LEE, BAR NO. 315753
     Supervising Deputy Attorney General                        MORGAN, LEWIS & BOCKIUS LLP
 3   PREETI K. BAJWA                                            One Market, Spear Street Tower
     Deputy Attorney General                                    San Francisco, California 94105-1126
 4   State Bar No. 232484                                       Telephone: (415) 442-1000
      1515 Clay St. 20th Floor                                  Fax: (415) 442-1001
 5    Oakland, CA 94612                                         christopher.banks@morganlewis.com
      Telephone: (510) 879-0980                                 phillip.wiese@morganlewis.com
 6    Fax: (510) 622-2270                                       louis.lee@morganlewis.com
      E-mail: Preeti.Bajwa@doj.ca.gov                           Attorneys for Plaintiff
 7   Specially appearing for Defendants                         Michelle-Lael B. Norsworthy
     Beard, Coffin, Voong, Spearman, Zamora, Lozano,
 8   Adams, Van Leer, Kernan, and Newton

 9
                             IN THE UNITED STATES DISTRICT COURT
10
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12

13

14   MICHELLE-LAEL B. NORSWORTHY,                          C 14-00695 JST (PR)

15                                        Plaintiff,       JOINT CASE MANAGEMENT
                                                           STATEMENT
16                 v.
                                                           Date:           May 20, 2019
17                                                         Time:           9:30 a.m.
     JEFFREY BEARD, et al.,                                Courtroom:      4
18                                                         Judge:          The Honorable Jon S. Tigar
                                       Defendants.         Trial Date:     N/A
19                                                         Action Filed:   February 14, 2014
20   I.   PLAINTIFF’S POSITION
21        On April 2, 2015, this Court entered a Preliminary Injunction against California Department

22   of Corrections and Rehabilitation (“CDCR”) on behalf of Defendants Jeffrey Beard, A. Newton,

23   A. Adams, Lori Zamora, Raymond J. Coffin, Marion Spearman, David Van Leer, and Jared

24   Lozano, in favor of Michelle-Lael B. Norsworthy, enjoining CDCR from delaying to provide Ms.

25   Norsworthy sexual reassignment surgery (“SRS”) to treat her gender dysphoria. Dkt.

26   #94. Shortly after, CDCR paroled Ms. Norsworthy, the parties voluntarily dismissed the

27   action. Dkt. #141. In the time since that dismissal and release from CDCR custody, Ms.

28   Norsworthy has undergone SRS, as well as three follow-up surgeries to treat complications from
                                                       1
                                                       Joint Case Management Statement (C 14-00695 JST (PR))
 1   the original SRS. Her doctor has recommended at least one additional surgery. Every day

 2   without the surgery, Ms. Norsworthy suffers from extraordinary pain.

 3         On Feb. 18, 2019, a Solano County Superior Court judge sentenced Ms. Norsworthy for

 4   violating her parole and remanded her to CDCR custody. State v. Norsworthy, No. FCR340926

 5   (Solano Cnty. Sup. Ct.). Ms. Norsworthy now resides in the Central California Women’s

 6   Facility in Chowchilla, California. Since returning to CDCR custody, Ms. Norsworthy has met

 7   with CDCR’s on-site transgender doctor and received a recommendation for the same additional

 8   surgery to treat the SRS complications.

 9         Despite recommendations from two different doctors for this medically necessary surgery,
10   CDCR has not provided the surgery to Ms. Norsworthy, who is informed and believes that CDCR
11   rejected her request and the doctors’ recommendations for the additional surgery. In response,
12   Ms. Norsworthy filed a motion to compel dated April 29, 2019 (Dkt. #142) before this Court to
13   enforce the April 2, 2015 Preliminary Injunction.
14         Counsel for Ms. Norsworthy and CDCR met and conferred on Tuesday, May 7 and Friday,
15   May 10, 2019 to discuss the issues. Counsel for Ms. Norsworthy understands that it is CDCR’s
16   position that CDCR is awaiting medical records from the doctor who performed the SRS prior to
17   Ms. Norsworthy’s re-incarceration and that CDCR has represented that it has not yet made a
18   decision on Ms. Norsworthy’s request for the additional surgery.
19         At this time, counsel for Ms. Norsworthy is still working to gather additional
20   information. However, Ms. Norsworthy’s overall position has not changed; CDCR has failed to

21   act promptly to provide Ms. Norsworthy with access to adequate medical care and to alleviate her

22   excruciating and ongoing pain. Ms. Norsworthy intends to assert her rights and request all

23   remedies available to her.

24   II.   DEFENDANTS’ POSITION
25         The Attorney General’s Office, specially appearing for Defendants, submits this Case

26   Management Statement under the Court’s April 29, 2019 Order.

27         A.    Statement of Facts.
28          On February 24, 2016, the parties stipulated that this case should be dismissed with
                                                     2
                                                      Joint Case Management Statement (C 14-00695 JST (PR))
 1   prejudice under Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Under that stipulation, the Court

 2   dismissed the case with prejudice and closed its file. (ECF No. 141.) This Court did not retain

 3   jurisdiction to enforce the settlement agreement. (Id.) On April 24, 2019, Norsworthy filed her

 4   motion to compel, seeking to enforce the April 2, 2015 preliminary injunction.

 5         On March 25, 2019, Norsworthy re-entered California Department of Corrections and

 6   Rehabilitation’s (CDCR) custody on a parole violation. While on parole, Norsworthy underwent

 7   gender-affirming surgery and revision surgery. Since her re-incarceration, Norsworthy has

 8   received continuous treatment for her gender dysphoria, including meeting regularly with her

 9   psychologist, with a further meeting scheduled for May 17, 2019. Since March 25, 2019,
10   Norsworthy has been evaluated by CDCR’s healthcare professionals on ten separate occasions—
11   seven appointments with mental health clinicians, and three appointments with medical
12   physicians. Norsworthy’s hormone therapy has also been maintained by CDCR. Norsworthy has
13   requested that CDCR schedule her for another revision surgery.
14         On April 3, 2019, Central California Women’s Facility (CCWF)—the institution where
15   Norsworthy is currently housed—submitted a request for services, which included contacting
16   Norsworthy’s outside providers to obtain their medical records. On May 3, 2019, CCWF
17   followed up with Norsworthy’s outside providers regarding the medical records, and the outside
18   provider submitted those records to CCWF that day. Norsworthy’s request for revision surgery is
19   currently under review at CDCR headquarters. In addition, Norsworthy has been provided
20   ibuprofen, gabapentin, and aspirin to alleviate pain symptoms.

21         B.    Legal Issues.
22          Under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), a dismissal with prejudice operates

23   as an adjudication on the merits, barring further action on the same claims in the same

24   court. (“’With prejudice’ is an acceptable form of shorthand for an adjudication upon the

25   merits”). A Rule 41(a)(1)(A)(ii) dismissal also divests a court of jurisdiction. SmallBizPros, Inc.

26   v. MacDonald (5th Cir. 2010) 618 F.3d 458, 461-64. Here, the parties’ agreement for the Rule

27   41(a)(1)(A)(ii) dismissal did not condition its effectiveness on the Court retaining jurisdiction,

28   and the Court did not do so before dismissing the case. In addition, under the settlement
                                                       3
                                                       Joint Case Management Statement (C 14-00695 JST (PR))
 1   agreement, Norsworthy expressly released Defendants from all claims, past, present, and future,

 2   whether known or unknown, arising from the complaint’s allegations.

 3          C.      Relief.
 4          The Court does not have jurisdiction to award relief.

 5          D.      Settlement and ADR.
 6          Defendants have not explored settlement or ADR as this is a closed case and the Court’s

 7   jurisdiction has ended.

 8          E.      Scheduling.
 9          Defendants do not believe there are any scheduling matters to be discussed, as this is a

10   closed case.

11   III.   PROFESSIONAL CONDUCT.
12           The parties and their counsel have reviewed the Guidelines for Professional Conduct for

13   the Northern District of California.

14   ///

15   ///

16   ///

17

18

19
20

21

22

23

24

25

26

27

28
                                                       4
                                                       Joint Case Management Statement (C 14-00695 JST (PR))
 1   Dated: May 13, 2019                                   Respectfully submitted,

 2                                                         XAVIER BECERRA
                                                           Attorney General of California
 3                                                         MARISA Y. KIRSCHENBAUER
                                                           Supervising Deputy Attorney General
 4

 5
                                                           Preeti K. Bajwa
 6                                                         PREETI K. BAJWA
                                                           Deputy Attorney General
 7                                                         Specially Appearing for Defendants Beard,
                                                           Coffin, Voong, Spearman, Zamora, Lozano,
 8                                                         Adams, Van Leer, Kernan, and Newton

 9
10   Dated: May 13, 2019                                   Respectfully submitted,

11                                                         MORGAN LEWIS & BOCKIUS

12

13                                                         Christopher J. Banks
                                                           CHRISTOPHER J. BANKS
14                                                         Attorneys For Plaintiff Norsworthy

15

16                            Attestation Under N.D. Cal. Civil Local Rule 5-1(i)
17         I, Preeti K. Bajwa, attest and declare as follows:
18         Concurrence in the filing of this document has been obtained from all signatories, and shall
19   serve in lieu of their signatures on the document.
20         I declare under penalty of perjury that the foregoing is true and correct to the best of my
21   knowledge. Signed on May 13, 2019 in Oakland, California.
22
                                                      Preeti K. Bajwa
23                                                    ____________ ___________
                                                       Preeti K. Bajwa
24
     SF2014409242
25   13700738.docx

26

27

28
                                                       5
                                                       Joint Case Management Statement (C 14-00695 JST (PR))
                                 CERTIFICATE OF SERVICE

Case Name:        J. B. Norsworthy v. J. Beard, et al.    Case No.       C 14-00695 JST (PR)

I hereby certify that on May 13, 2019, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

                              JOINT CASE MANAGEMENT STATEMENT

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on May 13, 2019, at San Francisco, California.


                   G. Pang                                           /s/ G. Pang
                   Declarant                                          Signature
SF2014409242 /21453019.docx
